Citation Nr: 0732696	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the death of 
the veteran as caused by VA medical treatment in October 
1994.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the appellant entitlement 
to DIC for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.

This case was previously before the Board in July 2006, when 
it was referred to the Veterans Health Administration (VHA) 
for a medical expert opinion.  An opinion was obtained in 
August 2007 and a copy of this opinion was sent to the 
appellant that month.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006). 


FINDING OF FACT

There is no competent medical evidence that VA medical 
treatment in October 1994 caused the veteran's death.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of any information or evidence not of record that is 
necessary to substantiate the claim, as well as what parts of 
that information or evidence VA will seek to provide, and 
what parts VA expects the claimant to provide.  The 
notification must also include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2007).  VA must 
provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
January 2003.  In that letter, the RO informed the appellant 
of the types of evidence needed in order to substantiate her 
claim of entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
death of the veteran as caused by VA medical treatment.  VA 
has also informed the appellant of the types of evidence 
necessary to establish such claims, the division of 
responsibility between the appellant and VA for obtaining 
that evidence, and VA requested that the appellant provide 
any information or evidence in her possession that pertained 
to such claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  She 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a statement of the case in April 2003 and a 
supplemental statements of the case in November 2004.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical opinion in relation to this claim. 
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

II.  DIC entitlement under 38 U.S.C. § 1151

The appellant claims that the veteran's death resulted from 
taking an overdose of medication as a result of VA treatment.  
As such, the appellant contends that she is entitled to DIC 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment.

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying veteran's death if the death was not the result of 
the veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA; and 
the proximate cause of the death was either (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (2) an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent. 38 C.F.R. § 
3.361(d)(1). Whether the proximate cause of a veteran's death 
was an event not reasonably foreseeable is in each claim to 
be determined based on what a reasonable healthcare provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).
 
VA treatment records show that the veteran was treated in 
February 1992 for complaints of epigastric burning and 
discomfort, which was a recurrent problem for the previous 
seven to eight months unrelated to eating.  Thereafter in 
March 1992 he was diagnosed with metastatic cancer of the 
colon and liver, and began receiving treatment by oncology 
including chemotherapy.  A March 1992 VA surgical pathology 
report contains a diagnosis with respect to the sigmoid 
colon, partial resection, of well-to-moderately 
differentiated adenocarcinoma extending through the muscular 
wall into adjacent adipose tissue; metastatic adenocarcinoma 
in adjacent adipose tissue; and metastatic adenocarcinoma in 
4 of 8 pericolonic lymph nodes.  A March 1992 VA radiology 
report contains an impression of a solid mass in the left 
lobe of the liver presumably representing solitary metastatic 
lesion from the sigmoid colon carcinoma.

Treatment records in April and May 1992 show that he received 
weekly chemotherapy of Leucovorin and 5-FU four times.  VA 
progress notes thereafter show that the veteran received 
treatment from VA for his cancer from 1992 to 1995 prior to 
his death.

Several VA progress notes including in May and October 1994 
contain assessments of progressive disease.  An oncology 
clinic progress note dated October 18, 1994 contains a 
notation of "no vomiting since started on little white 
pill." That note also contains an impression of white blood 
cell count 3.9; with a notation of "instructed to not take 
chemo p.o. ("don't have any anyway")."  

A progress note dated October 27, 1994 indicates that the 
treatment provider called the veteran on October 14, 1994 and 
informed him not to take CCNV since he had just taken it.  
The treatment provider instructed the veteran to induce 
vomiting by taking a concentrated salt solution.

A VA oncology clinic progress note dated October 27, 1994 
shows that the veteran reported complaints of constant nausea 
and vomiting, although with good appetite, and lots of 
constipation, and increasing weight loss.  A November 1994 VA 
oncology clinic progress note shows that the veteran reported 
he had not been able to eat much for three weeks, and that 
medication helped with nausea and vomiting.  The note 
contains an impression that the veteran had advanced 
refractory colon cancer, and mild/moderate dehydration.  

Later VA treatment records show the following.  In November 
and December 1994 the veteran had no appetite.  The 
assessment in December 1994 was that the veteran had 
progressive disease, and was terminally ill.  

A VA medical center report in December 1994 contains a 
summary history of the veteran's illness as follows.  The 
veteran was diagnosed with adenocarcinoma of the colon with 
metastasis to the liver in March 1992.  He was treated with 
intraarterial cis-platinum three times with some success but 
refused further treatment until May 1994 when his CEA was 
found to be increasing and his CT scan showed recurrent 
disease.  At that time, he was started on CCNU, receiving 
five courses with the last on October 13, 1994.  The veteran 
had done fairly well until approximately two weeks ago when 
he began to have early satiety and decrease in total intake 
secondary to anorexia for anything.  He denies nausea, 
vomiting, change in bowel habit, burning or urination, or 
shortness of breath.

The December 1994 VA medical center report shows that during 
that hospitalization, the veteran was started on intravenous 
hydration, and put on a liquid diet.  He was started on 
prednisone and the remainder of his medications were 
continued unchanged.  On discharge his overall condition was 
assessed as extremely poor, with a life expectancy of less 
than six months.  The report contains diagnoses of advanced 
colon cancer refractory to chemotherapy, and anorexia with 
dehydration.

VA treatment records in January 1995, show that the veteran's 
appetite was poor, with no nausea or vomiting, but with 
diarrhea and his urine was dark colored.  The veteran had on 
and off pain in the right flank.  The assessment was 
progressive disease.  The veteran was scheduled for an 
appointment in early March 1995 but did not show for that 
appointment.   

The veteran's death certificate shows that he died a six days 
later in March 1995.  That certificate lists probable cardiac 
arrest as the immediate cause of the veteran's death, due to 
carcinoma of the liver. 

In August 2007, the Board obtained an independent medical 
expert opinion addressing the question of whether the 
veteran's death was caused by VA treatment consistent with 
criteria of 38 U.S.C. § 1151 so as to warrant entitlement to 
dependency and indemnity compensation (DIC).  Review of the 
physician's report shows that the physician reviewed the 
case, and discussed the history of the progression of the 
veteran's cancer and its treatment beginning with the 
diagnosis in 1992.  

In addressing the appellant's main claim-that her husband 
received an overdose of chemotherapy leading to his death-
the physician noted the following proximate history.  In May 
1994, after the veteran manifested overt evidence of a 
progression of disease in the liver, he was started on 
salvage chemotherapy with lomustine (MeCCNU), using an 
appropriately slightly attenuated dose, given by mouth on one 
day at approximately six week intervals.  He received three 
courses of therapy prior to October 1994.  The physician 
noted that it was clear from clinic notes and veteran's phone 
call records that the veteran was declining and experiencing 
symptoms of progression of disease, as evidenced by his 
rising CEA and increasing abdominal complaints.  

The veteran received his fourth course of therapy somewhat 
early at four weeks after his third cycle in October 1994 and 
took the medication.  The veteran was called within 24 hours 
and in an attempt to decrease absorption of the medication, 
the veteran was instructed to induce vomiting by taking a 
salt solution.  In follow-up two weeks later, the veteran was 
having some symptoms of nausea and decreased oral intake.  He 
continued to decline in his performance status and was 
hospitalized in November 1994 with reportedly normal 
laboratory studies but documented substantial burden of 
disease as judged by his enlarged liver.   

At the conclusion of the report, the physician provided the 
following opinions based on review of the claims file.  
First, the physician opined that the veteran ultimately died 
of progression of his disease, and that the administration of 
the oral chemotherapy did not affect his course in a 
significantly beneficial or harmful manner.  The physician 
opined that it is possible that the administration of 
lomustine contributed to symptoms of nausea and a temporary 
decrease in hematological parameters.  Nevertheless, by the 
time the veteran was admitted for symptoms of dehydration in 
November, his laboratory studies are described as normal 
despite his poor performance status.  The physician summed up 
that the veteran ultimately died of his metastatic disease 
and the administration of lomustine did not hasten his 
demise.  

Second, regarding the question of whether the amount of the 
chemotherapy prescribed was excessive, the physician provided 
the following discussion and opinions.  The physician opined 
that the dose of lomustine chosen was appropriate for salvage 
regimen at the time it was given.  The physician noted that 
this agent is no longer used in treatment of colorectal 
cancer given its toxicity profile and lack of significant 
activity.  The major side effects tend to be gastrointestinal 
and hematologic toxicity.  Nausea and vomiting are common, 
and severe in six percent of patients, with expected nadir of 
blood counts coming around four weeks after administration.  
The physician stated that the veteran's platelets appear only 
modestly decreased in number and the physician expected full 
hematologic recovery. 

Third, the physician did not anticipate any adverse outcome 
from induced vomiting and did not believe this played any 
significant role in the veteran's care.

As the physician who offered the August 2007 opinion reviewed 
the veteran's claims file thoroughly and considered the 
appellant's contentions regarding the alleged harmful 
treatment on the part of VA healthcare professionals during 
the veteran's treatment in October 1994, the Board accords 
great probative weight to that opinion.  Moreover, that 
physician offered a rationale for the opinion based on the 
veteran's complete medical record without resort to 
speculation.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
VA medical treatment resulted in the veteran's death.  The 
competent medical evidence reflects that the veteran was 
diagnosed with cancer involving the colon and liver.  The 
medical evidence further shows that the disease was 
progressive and became refractory to chemotherapy, despite 
several years of appropriate treatment by VA including 
chemotherapy.  The medical evidence reflects that veteran's 
cancer condition continued to decline over approximately 
three years until his death in March 1995.  The evidence does 
not show, and the appellant does not claim that VA failed to 
timely diagnose the disease; and the competent medical 
evidence does not show that VA failed to properly treat the 
disease in any way which proximately caused the continuance 
or natural progress of the disease, or caused death.    

With respect to the appellant's specific claim, that the 
veteran received an overdose of medication in October 1994 
resulting in his death or even a hastening of the death, the 
most probative evidence on that question is provided in the 
August 2007 expert opinion statement.  After reviewing the 
entire claims file, the physician opined that the 
administration of the chemotherapy did not affect the course 
of the disease in any significant way; and that the veteran 
ultimately died of his metastatic disease and the 
administration of the lomustine did not hasten his demise.  
The physician also provided an opinion that the dose of 
lomustine given to the veteran was appropriate for the 
salvage regimen at the time it was given; noting known major 
side effects of gastrointestinal and hematologic toxicity. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that VA 
medical treatment actually resulted in the veteran's death; 
or that failure to properly treat the disease proximately 
caused the continuance or natural progress of the disease.  
As the competent evidence does not show that death was caused 
by VA medical treatment, it is unnecessary to address any 
subordinate questions regarding the proximate cause of the 
veteran's death-such as whether there is some instance of 
fault in VA treatment, or an event not reasonably foreseeable 
resulting in the veteran's death.

The Board has considered statements provided by the 
appellant.  However, there is no showing that the appellant 
is qualified to provide an opinion concerning the cause of 
the veteran's death.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the applicability of the 
benefit of the doubt doctrine. However, the preponderance of 
the evidence is against the appellant's claim for DIC under 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1151 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


